 



EXHIBIT 10.2
SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (“Agreement”) is entered into
between The BISYS Group, Inc., (“BISYS”), BISYS Management Company (“Employer”)
and James L. Fox (“Employee”).
WHEREAS, Employee and Employer have agreed that Employee’s employment with
Employer will terminate as contemplated by the provisions described below; and
WHEREAS, in consideration of the amounts payable to Employee hereunder Employee
has agreed to release BISYS and Employer from any claims Employee may have in
connection with Employee’s employment as more fully set forth herein;
NOW THEREFORE, in consideration of the mutual covenants and obligations set
forth herein and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto agree as follows:

1.   Termination. Employee’s last date of employment shall be the earlier of
(a) the date on which Employee commences alternate employment; and
(b) October 2, 2005 (the “Employment Termination Date”). At the option of the
Company, the Employment Termination Date may be extended at any time prior to a
date not later than December 31, 2005. During the period through the Employment
Termination Date, Employee shall be working at the direction of the Chief
Executive Officer of the BISYS Group, Inc., primarily in support Alternative
Investment Services and Corporate Finance transition activities. In addition to
the foregoing, Employee shall be available to assist BISYS in matters involving
the current SEC investigations related to certain accounting matters and
marketing and distribution support arrangements, as well as any other regulatory
or other matters which concern events in which Employee may have been involved.
  2.   Compensation and Benefits   2.1   Salary, Separation and Incentive
Compensation Payments. In consideration of this Agreement, following the
Effective Date (as defined in Section 6.6 hereof), BISYS shall make the
following cash payments, to the extent not already made, to Employee:

  a.   One-time, lump sum, separation payment of $699,100 (annual base salary of
$405,100 plus an amount equal to FY 2005 actual incentive compensation of
$294,000) payable within three (3) weeks of the Employment Termination Date;
provided that this payment shall not be made if Employee’s employment terminates
pursuant to Section 1(a) above.     b.   Fiscal Year 2005 incentive plan
compensation of $294,000 to be payable in cash in full (no deferral) when FY
2005 incentive plan payments are made (i.e., first payroll period in
September 2005).     c.   One-time, lump sum, payment of $198,750 upon
successful transition of CFO/President of Alternative Services responsibilities,
payable within three (3) weeks of the Employment Termination Date.

2.2   Medical, Dental, Vision and Flexible Spending Plan Benefits. Employee
shall be eligible to continue to participate in the medical, dental, vision,
life insurance and disability insurance and flexible spending benefits programs
offered to employees of BISYS through the Employment Termination Date. Employee
shall be responsible for the Employee portion of the premium costs associated
with participation in such benefits programs, which will be deducted from the
annual base salary payments through the Employment Termination Date.

 



--------------------------------------------------------------------------------



 



2.3   Stock Options. All stock options previously granted to Employee and
outstanding (“Outstanding Stock Options”) shall continue to vest in accordance
with their terms through the Employment Termination Date.   2.4   Restricted
Stock. As of October 1, 2005, Employee shall vest in 10,000 shares of the 20,000
share restricted grant granted to Employee in October 2003. As of August 16,
2005, Employee shall vest in 5,500 shares of the 22,000 restricted grant granted
to Employee in August 2004. The remaining unvested 10,000 restricted shares of
the October 2003 grant and the remaining 16,500 restricted shares from the
August 2004 grant shall be cancelled, effective as of the Employee’s Termination
Date.   2.5   D&O Insurance Coverage; Indemnification. BISYS agrees to continue
and maintain Directors’ and Officers’ liability insurance covering Employee to
the extent it maintains such coverage for executive officers of BISYS.
Furthermore, Employee is entitled to the indemnification provisions provided to
officers and employees pursuant to the By-Laws of BISYS as in effect from time
to time for any actions taken while an employee of BISYS in accordance with such
provisions. For so long as Employee continues to fully cooperate with BISYS and
any regulatory authorities conducting inquiries or investigations of BISYS and
unless BISYS shall determine that Employee is not entitled to indemnification
under the terms of such By-laws, BISYS hereby agrees to advance the fees of
counsel to Employee, subject to BISYS’ right to recover any fees so advanced in
accordance with the provisions of such By-Laws.   2.6   Employee Stock Purchase
Plan and 401(k) Plan. Through the Employment Termination Date, Employee shall be
eligible to participate in the BISYS 2005 Employee Stock Purchase Plans and the
BISYS 401(k) Plan in accordance with the terms of such plans.   2.7  
Satisfaction of Compensation. Tender of payments and/or other consideration
provided to Employee by BISYS or the Employer as described and set forth above,
shall constitute satisfaction by BISYS and the Employer of any and all claims by
Employee for wages, vacation pay, commissions, holiday pay, pay for personal
days, severance pay, bonus or any other pay for which Employee is or may be
entitled and shall be deemed full and complete satisfaction of BISYS’
obligations under that certain Key Executive Separation Agreement entered into
by BISYS and Employee.   2.8   Taxes. The compensation and benefits provided
hereunder are subject to all applicable federal, state and local taxes.   2.9  
No Mitigation; No Offset. Employee is under no obligation to seek other
employment and there shall be no offset against amounts due to him on account of
remuneration received from subsequent employment.   3.   Post Employment
Matters/Return of BISYS Property   3.1   All requests to Employer or BISYS for
references regarding Employee’s employment with Employer shall be coordinated
with Mr. Rybarczyk. Employee will be notified and copied on all related
correspondence.   3.2   Not later than December 31, 2005, Employee shall return
all BISYS property to BISYS, including (i) all files and records, and rolodex or
other medium containing BISYS information (particularly customer data) and shall
not retain any copies, including electronic or disk copies of any such
information, and (ii) any personal and/or laptop computer, monitor and related
software.   4.   General Release   4.1   In consideration of, and subject to,
the payments and other consideration to be provided pursuant to Paragraph 2
above and the other provisions of this Agreement and Release, as of the
Effective Date, Employee on Employee’s own behalf and on behalf of Employee’s
heirs, executors, administrators and assigns, hereby releases and forever
discharges Employer, BISYS and their respective predecessors, successors,
subsidiaries and affiliates and each of their officers, directors, employees,
agents, shareholders, and assigns, whether previously or hereinafter affiliated
in any manner (collectively referred to as the “Released Parties”), from and
against any and all claims, demands, causes of action, obligations, damages,
attorneys’ fees, costs and

 



--------------------------------------------------------------------------------



 



    liabilities of any nature whatsoever, whether or not now known, suspected or
claimed, which Employee ever had or now has against the Released Parties, or any
of them, as of the Effective Date, by reason of any act or omission concerning
any matter, cause, or thing, whether contractual, or under common law or
statute, including but not limited to all claims for breach of or interference
with any alleged express or implied contract, wrongful discharge, intentional or
negligent infliction of emotional distress, breach of a covenant of good faith
and fair dealing, violation of public policy, defamation, interference with
contractual relations, invasion of privacy, misrepresentation, fraud, deceit,
negligence, and discrimination pursuant to Title VII of the Civil Rights Act of
1964 as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967 as amended, the Americans with Disabilities Act, and any
and all claims under the Fair Labor Standards Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, and any other statute, federal
or state, in each and every case relating to Employee’s employment or the
termination of employment, other than the obligations of BISYS and Employer set
forth herein; other obligations that by their terms are to be performed after
the date hereof (including, without limitation, obligations to Employee under
stock option, stock awards, pension or benefit plans which remain in effect in
accordance with their terms); obligations to indemnify Employee respecting acts
or omissions in connection with his service as an officer or employee of BISYS
or any right Employee may have to obtain contribution for an act for which
Employee and BISYS are jointly responsible.   4.2   Employee understands and
agrees that if Employee does not agree to the waiver and release set forth in
Paragraph 4.1 above, Employee would not be entitled to the benefits provided
herein following the Employment Termination Date other than COBRA continuation
benefits.   4.3   THIS RELEASE IS ALSO INTENDED TO WAIVE ALL RIGHTS AND CLAIMS
ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, 29
U.S.A. SECTION 621, ET. SEQ. EMPLOYEE ACKNOWLEDGES THAT PURSUANT TO THIS
PROVISION EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS AGREEMENT. EMPLOYEE IS HEREBY ADVISED THAT UNDER THE ACT EMPLOYEE
HAS UP TO TWENTY-ONE (21) DAYS FROM RECEIPT OF THIS AGREEMENT TO CONSIDER THE
TERMS AND CONDITIONS HEREIN.   4.4   To the extent that the release set forth in
Paragraph 4.1 runs in favor of persons or entities not signatory hereto, this
Agreement is hereby declared to be made for each of their express benefits and
uses. Employee declares, covenants and agrees that Employee has not assigned
heretofore, and will not hereafter seek to assign any claim, demand or cause of
action released herein.   4.5   Employee acknowledges that neither this
Agreement nor the consideration referenced above is to be construed as an
admission on the part of the Released Parties, or any of them, of any liability
whatsoever.   4.6   Employee represents, warrants and agrees that Employee has
not filed any claims, appeals, complaints, charges or lawsuits (“Claims”)
against the Released Parties with any governmental agency or court, and that
Employee will not file or permit to be filed or accept any benefit from any
Claim filed with any governmental agency or court by Employee or on Employee’s
behalf at any time hereafter; provided, however that this Agreement shall not
limit any party hereto from commencing and prosecuting any action or proceeding
for the purpose of enforcing its rights under this Agreement. Employee agrees
not to provide any information, evidence or testimony or otherwise participate
in any Claim or proceeding of any kind or nature against any of the Released
Parties unless compelled by law.   4.7   Any disputes arising under or in
connection with this Agreement shall be resolved by third party mediation of the
dispute and, failing that, by binding arbitration to be held in Manhattan in
accordance with the rules and procedures of the American Arbitration
Association. Each party shall bear his or its own costs of the mediation,
arbitration or litigation. Pending the resolution of any disputes, BISYS shall
continue payment of all amounts due to Employee under this Agreement and all
benefits to which Employee is entitled at the time the dispute arises.

3



--------------------------------------------------------------------------------



 



5.   Confidentiality and Non-Disparagement       As a specific condition to the
performance of this Agreement by BISYS and Employer, until such time as this
Agreement is publicly disclosed:   5.1   Employee agrees not to disclose, for
any purpose at any time, except as may be required by a subpoena or an order of
a court of competent jurisdiction, or in connection with enforcement of
Employee’s rights hereunder, any of the following facts to any person except
Employee’s immediate family, personal legal and financial advisors:

  (a)   The fact that this Agreement exists; except that Employee may disclose
to a prospective employer that a satisfactory arrangement has been worked out
between Employee and BISYS.       (b)   The fact that Employee will receive or
has received any payment or consideration of any kind from BISYS or Employer
related in any way to Employee’s separation of employment;       (c)   Any fact
relating in any way to, or arising in any way out of, Employee’s employment with
BISYS or Employer; and       (d)   Any and all information of Employer and its
subsidiaries and affiliates that may constitute and be protected as confidential
and proprietary information.

5.2   Employee agrees not to make any statement to any third party or any other
entity which Employee could reasonably foresee would cause harm to the personal
or professional reputation of BISYS, its affiliates and subsidiaries,
particularly Employer, and each of their respective officers, directors and
employees. Likewise, BISYS and Employer agree that they (including any of their
respective officers, directors, or employees) will not make any statement to any
third party or any other entity that could reasonably be foreseen would cause
harm to the personal or professional reputation of Employee.   6.   General  
6.1   Employee acknowledges and agrees that any notice provisions in connection
with any prior agreements or letters of employment have been satisfied and
superseded by this Agreement and that this Agreement shall be governed by and
construed in accordance with the substantive and procedural laws of the State of
New York.   6.2   This Agreement shall be binding upon and inure to the benefit
of the parties and their respective heirs, legal representatives, successors and
permitted assigns, but shall not be assignable by Employee.   6.3   If any
provision of this Agreement shall be determined by a court of competent
jurisdiction to be unenforceable for any reason, such provision shall be deemed
to be severable and this Agreement shall otherwise continue in full force and
effect.   6.4   The parties acknowledge that they have read this Agreement, that
they are relying solely upon the terms and conditions set forth herein, and are
not relying upon any other representations, warranties or inducements whatsoever
as an inducement to enter into this Agreement, other than those references
herein and acknowledge that no representations, warranties or covenants have
been made which are not referenced in this Agreement.   6.5   The failure to
enforce at any time any of the provisions of this Agreement or the failure to
require at any time performance of any of the provisions of this Agreement shall
in no way be construed to be a waiver of such provisions or to affect either the
validity of this Agreement or any part hereof, or the right thereafter to
enforce each and every such provision in accordance with the terms of this
Agreement.   6.6   FOR A PERIOD OF SEVEN (7) CALENDAR DAYS FOLLOWING EMPLOYEE’S
EXECUTION OF THIS AGREEMENT, EMPLOYEE MAY REVOKE THIS AGREEMENT, AND RESCIND

 



--------------------------------------------------------------------------------



 



    EMPLOYEE’S ASSENT THERETO. THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL SEVEN (7) DAYS HAVE PASSED FOLLOWING EMPLOYEE’S EXECUTION OF
THIS AGREEMENT. THE EFFECTIVE DATE OF THIS AGREEMENT SHALL BE THE EIGHTH
CALENDAR DAY AFTER EMPLOYEE EXECUTES THIS AGREEMENT, IF EMPLOYEE HAS NOT EARLIER
REVOKED IT (THE “EFFECTIVE DATE”). EMPLOYEE MAY REVOKE THIS AGREEMENT ONLY BY
GIVING WRITTEN NOTICE OF REVOCATION TO EMPLOYER WITHIN THE AFOREMENTIONED SEVEN
(7) DAY PERIOD.   6.7   Neither BISYS nor the Employer will oppose Employee’s
application for unemployment insurance benefits.   6.8   This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same document.  
6.9   Unless otherwise set forth herein, all notices, requests, consents and
other communications required or permitted hereunder shall be in writing and
shall be hand delivered, sent by nationally recognized overnight courier, or
mailed by registered or certified mail, return receipt requested, addressed as
follows, or to such other address as may be provided by the respective parties
to this Agreement.

         
 
  If to BISYS:   THE BISYS GROUP, INC.
 
      90 Park Avenue, 10th floor
 
      New York, New York 10016
 
      Attn: Executive Vice President, Human Resources
 
       
 
  If to Employee:   At the last home address on file with the Employer

6.10   This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof and replaces and supersedes any and all
prior agreements, oral and written, between the parties hereto with respect to
the subject matter hereof, and may not be changed, modified, altered, or
amended, nor any of its provisions waived, except in a writing signed by the
parties hereto. All prior non-compete, confidentiality, and/or restrictive
covenant agreements, if any, between Employee and Employer and/or BISYS shall
remain in full force and effect in accordance with their terms.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth below.
The BISYS GROUP, INC.
(On behalf of itself and all of its subsidiaries and
affiliates, including BISYS Management Company)

             
By:
  /s/ Mark J. Rybarczyk   Date:   August 12, 2005
 
           
 
  Mark J. Rybarczyk        
 
  Executive Vice President, Human Resources        
 
           
 
  /s/ James L. Fox   Date:   Aug. 12, 2005
 
           
 
  James L Fox        

5